Title: To Thomas Jefferson from Caesar Augustus Rodney, 12 December 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Hnored & Dear Sir,
                     Wilmington December 12th. 1808.
                  
                  Your favor of the 18th inst: was received on saturday. I will take care that Bayley is arrested & brought to punishment. For this purpose I will call on Mr. Stephen in Baltimore, deliver him the indictment, & request his attention to the business. The subject of the Batture I shall take immediately into consideration.
                  When I last wrote, my determination was to have left this on friday & to have been in Washington on yesterday (sunday) but the sudden & unexpected illness of Mrs. Rodney who is confined to her bed has prevented it. I am all ready & extremely anxious to be at my post especially at such a crisis & will set off the moment I can leave her. With great esteem & respect I remain
                  Yours Most Sincerely
                  
                     C. A. Rodney
                     
                  
               